Exhibit THIS WARRANT AND ANY WARRANT SHARES ISSUED UPON EXERCISE OF THIS WARRANT ARE SUBJECT TO A SECURITIES PURCHASE AND NOTE AGREEMENT, DATED AS OF NOVEMBER 30, 2007, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY AND WILL BE FURNISHED TO THE HOLDER ON REQUEST TO THE SECRETARY OF THE COMPANY. SUCH SECURITIES PURCHASE AND NOTE AGREEMENT PROVIDES, AMONG OTHER THINGS, FOR CERTAIN RESTRICTIONS ON DISPOSITION OF THE SECURITIES EVIDENCED BY THIS CERTIFICATE. THIS WARRANT, THE PURCHASE RIGHTS EVIDENCED BY THIS WARRANT AND ANY WARRANT SHARES WHICH MAY BE ISSUED UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW, AND THIS WARRANT, SUCH PURCHASE RIGHTS AND WARRANT SHARES MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS THE SAME ARE REGISTERED AND QUALIFIED IN ACCORDANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR IN THE OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED. No. 1 Warrant to Purchase Dated:December 17, 2007 155,144 shares of Common Stock (subject to adjustment as described herein) WARRANT CERTIFICATE Representing Common Stock Purchase Warrant AMEN PROPERTIES, INC. Purchase Price of Common Stock: $6.02 per share (subject to adjustment) THIS WARRANT CERTIFICATE (this "Warrant") CERTIFIES that, for value received, UNIVERSAL GUARANTY LIFE INS. CO., its registered assigns or the Holder (as defined below) hereof, is entitled, at any time prior to the close of business on the Expiration Date defined below, to purchase the number of shares stated above (subject to adjustment as herein provided) of Common Stock of Amen Properties, Inc., a Delaware corporation (the "Company"), at the purchase price per share stated above (subject to adjustment as herein provided) (the "Purchase Price") upon surrender of this Warrant at the Principal Office of the Company and payment of such Purchase Price in cash or by bank cashier's or certified check. This Warrant is one of the Warrants originally issued by the Company, initially covering an aggregate of 450,000 shares of Common Stock, pursuant to a Securities Purchase and Note 1 Agreement dated as of November 30, 2007 between the Company and the Investors named on the signature pages thereto (the "Agreement"). 1. Definitions.
